Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Currently there are no recognized generic claims to the following patentably distinct species:
Species I, Figs. 2A-2G: Fig. 2A, Fig. 2B, Fig. 2C, and Fig. 2D, Fig. 2E, Fig. 2F and Fig. 2G show a method of manufacturing two interposers in accordance with an embodiment of the instant disclosure.
Species II, Figs. 3A-3H: Figs. 3A-3H show a method of manufacturing semiconductor package device in accordance with another embodiment of the instant disclosure. Referring to Fig. 3A, the components 351, 352 and 353 may be disposed on the surface 312 of the substrate 310. Especially, the components 351, 352 and 353 may 
be mounted to the substrate 210 by SMT (Surface Mount Technology) process. Referring to Fig. 3B, the substrate 310 may be turned upside down. Then, the components 331, 332 and 333 maybe disposed on the surface 311 of the substrate 310. The upper interposers 34 may be respectively stacked on the lower interposers 32 and the lower interposers 32 may be disposed on the surface 311 of the substrate 310. 
Especially, the components 331, 332 and 333 and the lower interposer 32 may be mounted to the substrate 310 by SMT process. Further, as shown in Fig. 3B, one upper interposer 34 may be selectively stacked on a single one lower interposer 32, and a cross-sectional width of the upper interposer 34 may be greater than a cross-sectional width of the lower interposer 32. Thus, the combination of the lower interposer 32 and the upper interposer 34 may be substantially T-shaped. In addition, the components 331 and 333 are partially arranged underneath the upper interposer 34. Moreover, the cross-sectional width of the upper interposer 34 may be smaller than the 
cross-sectional width of the carrier 31. Referring to Fig. 3C, a cutting machine (not shown) cuts the substrate 310 to form two individual carriers 31. Referring to Fig. 3D, the carriers 31 may be turned upside down and arranged on a tape 37 such that the surfaces 342 of the upper interposers 34 may be attached to the tape 37. Referring to Fig. 3E, an encapsulating material 33 may be formed to encapsulate the whole carriers 31, the components 331, 332, 333, 351, 352, 353, the lower interposers 32 and the lateral side surfaces of the upper interposers 34. Since the surface 342 of the upper interposers 34 is attached to the tape 37, the surface 342 may be not encapsulated by the encapsulating material 33. In addition, since the encapsulating material 33 encapsulates the whole carriers 31, the lateral surfaces of the carriers 31 may be covered by the encapsulating material 33. Referring to Fig. 3F, the tape 37 is removed from the surfaces 342 of the upper interposers 34, and the surfaces 342 of the upper interposers 34 are exposed. Referring to Fig. 3G, a cutting machine (not shown) cuts the encapsulating material 33. Thereby, the semiconductor device packages 3 are formed, as illustrated in Fig. 3H. Referring to Fig. 3H, the surfaces 342 of the second interposers 34 are exposed. Further, since the surfaces 342 of the upper interposers 34 may be partially sunk into the tape 37 when the tape 37 is attached to the surfaces 342, the surface 342 of the upper interposer 34 may be higher than a portion of the surface 338 of the encapsulating material 33 which is adjacent to the surface 342 of the upper interposer 34. In addition, as shown in the Fig. 3H, the lateral surfaces of the carriers 31 are encapsulated by the encapsulating material 33. In another embodiment, at least one of the lateral surfaces of one of the carriers may be exposed from encapsulating material 33. 
Species III, Figs. 4A-4G: Figs. 4A-4G show a method of manufacturing semiconductor package device in accordance with another embodiment of the instant disclosure. Referring to Fig. 4A, the components 451, 452, 453 and 454 may be disposed on the surface 412 of the carrier 41. Especially, the components 451, 452 and 453 may be mounted to the carrier 41 by SMT (Surface Mount Technology) process. 
Referring to Fig. 4B, an encapsulating material 45 may be formed on the surface 412 of the carrier 41 and may cover the surface 412 of the carrier 41 and the components 
451, 452, 453 and 454. Referring to Fig. 4C, the carrier 41 may be turned upside down. Then, the components 431, 432 and 433 may be disposed on the surface 411 of the carrier 41. Further, the upper interposers 44 may be respectively stacked on the lower interposer 42 and the lower interposers 42 may be disposed on the surface 411 of the carrier 41. Especially, the components 431, 432 and 433 and the lower interposer 42 may be mounted to the carrier 41 by SMT process. Further, as shown in Fig. 4C, one upper interposer 44 may be selectively stacked on a single one lower interposer 42, and a cross-sectional width of the upper interposer 44 may be greater than a cross-sectional width of the lower interposer 42. Thus, the combination of the lower interposer 42 and the upper interposer 44 may be substantially T-shaped. In addition, the8 
4815-8394-5119.1 
Atty. Dkt. No. 10235 L-1400 
AO t727/US9209 components 432 are arranged underneath the upper interposer 44. Moreover, the cross-sectional width of the upper interposer 44 may be smaller than the cross-sectional 
width of the carrier 41. Referring to Fig. 4D, a glue 47 is dispensed on the surface 442 of the upper interposer 44 so as to form a removable/sacrificial layer. Referring to Fig. 4E, an encapsulating material 43 may be disposed on the surface 411 of the carrier 41 and may cover the surface 411 of the carrier 41, the components 431, 432 and 433, the lower interposers 42, the upper interposers 44 and the glue 47. Referring to Fig. 4F, a portion of the encapsulating material 43 is removed by a laser process such that a portion of the glue 47 may be exposed. Since the portion of the encapsulating material 43 is removed by a laser process, the laser trench 439 may be formed at the encapsulating material 43. In particular, the laser trench 439 may extend from the upper surface 438 of the encapsulating material 43 to the glue 47. Thus, a portion of the glue 47 may be exposed. Referring to Fig. 4G, the glue 47 may be removed by physical methods or chemical methods, such as a water washing process. Further, a portion of the encapsulating material 43 attached to the glue 37 is removed too (e.g., is removed while removing the glue 47). After removing the glue 47 and the portion of the encapsulating material 43 attached to the glue 47, the semiconductor device package 4 is formed. In addition, since the portion of the encapsulating material 43 attached to the glue 47 has been removed, the encapsulating material 43 may have cavities 437 on 
the upper surface 438 of the encapsulating material 43. Further, since the glue 47 has been removed, the surface 442 of the upper interposer 44 and the pads 445 arranged at the upper portion of the upper interposers 44 and adjacent to the surface 442 may be exposed. That is, the surface 442 of the upper interposer 44 and the pads 445 may be 
exposed and arranged within the cavities 47. Fig. 4H is an enlarged view of portion "A" illustrated in Fig. 4G. As shown in Fig. 4H, the distance D 1 between two opposite side surfaces of the cavity 437 may be greater than the distance D2 between two opposite lateral surfaces of the upper interposer 44. Referring to Fig .4F, a portion of the encapsulating material 43 is removed by a laser process. In order to that the overall area of the surface 442 of the upper interposer 44 could be exposed after removing the glue 47 and the portion of the9 encapsulating material 43 attached to the glue 47, the laser trench 339 may be formed to be adjacent to the outer peripheral of the upper interposer 44. Thus, after the glue 47 and the portion of the encapsulating material 43 attached to the glue 47 are removed and the cavity 437 is formed, the distance D1 between two opposite side surfaces of the cavity 437 may be greater than the distance D2 between two opposite lateral surfaces of the upper interposer 44. In addition, the upper interposer 44 may have an insulating layer 446 at its upper portion. Moreover, the upper interposer 44 may also have a plurality of pads 445 at its upper portion and these pads 445 may be exposed. 
4815-8394-5119.1	Species IV, Figs. 5A-5D: Figs. 5A-5D show a method of manufacturing semiconductor package device in accordance with another embodiment of the instant disclosure. Referring to Fig. 5A, the components 55 1, 552 and 553 may be disposed on the surface 512 of the carrier 51. Especially, the components 551, 552 and 553 may be 
mounted to the carrier 5 1 by SMT (Surface Mount Technology) process. Referring to Fig. SB, an encapsulating material 55 may be formed on the surface512 of the carrier 51 a
    PNG
    media_image1.png
    11
    3
    media_image1.png
    Greyscale
and may cover the surface 5 12 of the carrier 5 1 and the components 
551, 552, 553. Referring to Fig. 5C, the carrier 51 may be turned upside down. Then, the components 531, 532 and 533 may be disposed on the surface S 11 of the carrier 51. The upper interposers 54 may be respectively staked on the lower interposers 52 and the lower interposers are disposed on the surface 5 11 of the carrier 5 1. Especially, the components 531, 532 and 533 and the lower interposer 52 may be mounted to the carrier 51 by SMT process. Further, as shown in Fig. SC, one upper interposer 54 may be selectively stacked on a single one lower interposer 52, and a cross-sectional width of the upper interposer S4 may be greater than a cross-sectional width of the lower interposer 52. Thus, the combination of the lower interposer 52 and the upper interposer S4 may be substantially T-shaped. In addition, the components S32 are arranged underneath the upper interposer 54. Moreover, the cross-sectional width of the upper interposer S4 may be smaller than the cross-sectional width of the carrier 51. Referring to Fig. SD, an encapsulating material 53 may be disposed on the surface 5 1l of the carrier 51 and may cover the surface 5 1l of the carrier 5 1, the10 AO t727/US9209components 531, 532, 533, the lower interposers 52 and the lateral surfaces of the upper interposers 54. Especially, the encapsulating material 53 may be formed by film molding process. Thereby, the semiconductor device package 5 is formed. Atty. Dkt. No. 10235 L-1400As shown in Fig. 5D, the upper interposer 54 may have a plurality of pads 545 at its upper portion. That is, the pads 545 may be adjacent to the upper surface 542 of the upper interposer 54 and may be exposed. 


4815-8394-5119.1 

Species IV, Figs. 6A-6F: Figs. 6A-6F show a method of manufacturing semiconductor package device in accordance with another embodiment of the instant disclosure. Referring to Fig. 6A, the components 651, 652, 653 and 654 may be disposed on the surface 612 of the carrier 61. Especially, the components 651, 652,653 and 654 may be mounted to the carrier 61 by SMT (Surface Mount Technology) process. Referring to Fig. 6B, an encapsulating material 65 may be disposed on the surface 612 of the carrier 61 and may cover the surface 612 of the carrier 61 and the 
components 651, 652, 653 and 654. Referring to Fig. 6C, the carrier 61 may be turned upside down. Then, the components 631, 632 and 633 may be disposed on the surface 611 of the carrier 61. The upper interposers 64 may be respectively stacked on the lower interposers 62 and the lower interposers may be disposed in the surface 611 of the carrier 61. Especially, the components 631, 632 and 633 and the lower interposer 62 may be mounted to the carrier 61 by SMT process. Further, as shown in Fig. 6C, one upper interposer 64 may be selectively stacked on a single one lower interposer 62, and a cross-sectional width of the upper interposer 64 may be greater than a cross-sectional width of the lower interposer 62. Thus, the combination of the lower interposer 62 and the upper interposer 64 may be substantially T-shaped. In addition, the components 632 are arranged underneath the upper interposer 64. Moreover, the cross-sectional width of the upper interposer 64 may be smaller than the cross-sectional width of the carrier 61. Referring to Fig. 6D, an encapsulating material 63 may be disposed on the surface 611 of the carrier 61 and may cover the surface 611 of the carrier 61, the components 631, 632, 633, the lower interposers 62 and the upper interposers 64. The upper interposer 64 may have a plurality of pads 645 at its upper portion. That is, the pads 645 may be adjacent to the upper surface 642 of the upper interposer 64. The11 AO t727/US9209encapsulating material 63 may cover the pads 645 and the upper surface 642 of the 
upper interposer 64 as well. Referring to Fig. 6E, portions of the encapsulating material 63 are removed by the laser drilling. After removing the portions of the encapsulating material 63, the encapsulating material 63 may have cavities 637 and the pads 645 may be exposed (as shown in Fig. 6F). Atty. Dkt. No. 10235 L-1400Referring to Fig. 6G, the conductive layer 639 may be arranged within the cavities 637 and formed on the pads 645. Thereby, the semiconductor device package 6 is formed. 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no recognized generic claims.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHED AHMED/
Primary Examiner, Art Unit 2813     
	
	

	
	

	
	
	
	
	
	




4815-8394-5119.1